In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2062 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

JULIUS PETERSON, also known as 
Eugene Peterson, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:15‐cr‐00386‐1 — Charles R. Norgle, Judge. 
                      ____________________ 

     ARGUED JANUARY 19, 2018 — DECIDED MAY 29, 2018 
                ____________________ 

   Before BAUER, MANION, and ROVNER, Circuit Judges. 
    ROVNER, Circuit Judge.   On  June  24,  2015,  a  grand  jury 
indicted  Julius  Peterson  on  two  counts  of  financial  institu‐
tion fraud, one count of making a false statement to a finan‐
cial  institution,  and  one  count  of  bankruptcy  fraud.  Specifi‐
cally,  Counts  One  and  Two  alleged  a  violation  of  18  U.S.C. 
§ 1344  by  submitting  false  documents  in  relation  to  his  sale 
of 7931 S. Union Avenue and 6821 S. Dante Avenue in Chi‐
2                                                      No. 17‐2062 

cago,  Illinois,  Count  Three  alleged  a  violation  of  18  U.S.C. 
§ 1014  by  making  a false statement to  a  financial institution 
that influenced a mortgage loan for one of those properties, 
and Count Four alleged that he violated 18 U.S.C. § 152(3) by 
making false statements in his bankruptcy petition.  
    Peterson pled guilty to  one count of financial institution 
fraud and one count of bankruptcy fraud. The district court 
sentenced  him  to  24  months’  imprisonment,  as  well  as  five 
years of supervised release, and ordered him to pay restitu‐
tion  in  the  amount  of  $166,936.  On  appeal,  Peterson  raises 
two challenges to that sentence. First, he asserts that the dis‐
trict court erred in imposing a two‐level enhancement under 
U.S.S.G.  §  2B1.1(b)(10)(C)  because  Peterson  used  “sophisti‐
cated means.” Second, he argues that the district court erred 
in failing to provide reasons for the imposition of the terms 
of supervised release. We consider these issues in turn. 
    The  sophisticated  means  enhancement  was  imposed  by 
the district court based on the nature of the offense. The facts 
underlying  the  offense  were  set  forth  in  the  PSR  and  were 
not objected to by Peterson. The conduct at issue in this case 
concerned a scheme to defraud financial institutions by false 
representations surrounding the sale of property. The sale of 
the property at 7931 S. Union Avenue is illustrative. Peterson 
sold  property  to  the  buyer,  Victoria  Nyarko,  who  obtained 
an FHA‐insured loan for the property from a financial insti‐
tution.  In  obtaining  the  loan,  Nyarko  submitted  paperwork 
indicating  that  the  downpayment  was  a  gift  from  her  aunt, 
Felicia  Thomas,  and  included  a  “gift  letter”  in  the  applica‐
tion  that  had  a  signature  purportedly  of  Thomas.  Thomas, 
however, was not Nyarko’s aunt, but instead was a friend of 
Peterson, and the signature was not hers. Peterson provided 
No. 17‐2062                                                            3

money  to  Thomas,  and  Thomas  then  provided  a  cashier’s 
check  to  Nyarko  with  Thomas  as  the  remitter.  That  money 
was  deposited  in  Nyarko’s  account,  and  Nyarko  then  pro‐
vided  the  downpayment  with  a  cashier’s  check  drawn  on 
her account with her name as remitter. In that way, a finan‐
cial  institution  examining  the  origin  of  the  money  for  the 
downpayment  would  trace  it  as  originating  with  Thomas, 
who was identified as the one gifting the downpayment. Pe‐
terson attended the closing and signed documents indicating 
that  he  had  not  paid  or  reimbursed  Nyarko  for  any  part  of 
the  cash  downpayment  and  that  Nyarko  was  providing 
those  funds  herself.  Following  the  sale,  Peterson  deposited 
the  approximately  $169,433  proceeds  of  the  sale  in  a  bank 
account in the name of Niya’s Trucking and Transporting, a 
company controlled by Peterson. He then paid Thomas with 
a portion of the proceeds, and used $30,000 of those funds to 
purchase a cashier’s check payable to a company controlled 
by  Nyarko,  Victory  Development  Group.  The  account  for 
that  entity  had  only  $100  in  it  prior  to  that  $30,000  deposit. 
When  Nyarko  defaulted  on  that  FHA‐insured  loan,  the  De‐
partment of Housing  and Urban Development paid out ap‐
proximately $214,075. 
   Peterson argues that the district court erred in imposing a 
two‐level  enhancement  for  the  use  of  sophisticated  means, 
because the facts demonstrated only a garden‐variety mort‐
gage  fraud  scheme.  He  points  to  the  language  of  the  en‐
hancement  and  the  Application  Note  to  that  provision. 
Guideline  §2B1.1(b)(10)(C)  provides  for  a  two‐level  en‐
hancement “[i]f the offense otherwise involved sophisticated 
means,” and Application Note 9(B) states that sophisticated 
means includes  
4                                                         No. 17‐2062 

        especially  complex  or  especially  intricate  of‐
        fense  conduct  pertaining  to  the  execution  or 
        concealment  of  an  offense.  For  example,  in  a 
        telemarketing scheme, locating the main office 
        of  the  scheme  in  one  jurisdiction  but  locating 
        soliciting operations in another jurisdiction or‐
        dinarily  indicates  sophisticated  means.  Con‐
        duct  such  as  hiding  assets  or  transactions,  or 
        both, through the use of fictitious entities, cor‐
        porate shells, or offshore financial accounts al‐
        so ordinarily indicates sophisticated means. 
    Peterson contends  that the conduct  in this case does not 
fall  within  that  definition.  He  argues  that  a  “genuine  U.S. 
corporate  account”  was  used  to  undertake  the  relevant 
transactions, and therefore  this case is not equivalent to the 
illustrative  items  such  as  fictitious  entities,  corporate  shells, 
or  offshore  accounts.  According  to  Peterson,  the  district 
court erred in crediting the government’s argument that the 
conduct  involved  hidden  transactions.  Peterson  contends 
that the district court was required to make findings that es‐
tablished  that  his  offense  conduct  involved  something  akin 
to the use of fictitious entities, corporate shells, or other off‐
shore accounts.  
    That  argument  fails  to  appreciate  that  sophisticated 
means can vary based on the nature of the offense. It will not 
always  involve  means  as  elaborate  as  offshore  accounts  or 
corporate  shells.  The  examples  in  the  Application  Note  are 
merely illustrative of the type of conduct that could demon‐
strate sophisticated means. We have consistently recognized 
that  “[a]pplication  of  the  enhancement  is  proper  ‘when  the 
conduct  shows  a  greater  level  of  planning  or  concealment 
No. 17‐2062                                                         5

than the typical fraud of its kind.’” United States v. DeMarco, 
784  F.3d  388,  397  (7th  Cir.  2015),  quoting  United  States  v. 
Knox, 624 F.3d 865, 871 (7th Cir. 2010); United States v. Shene‐
man, 682 F.3d 623, 631–32 (7th Cir. 2012).  
     For instance, in Sheneman, the defendant argued that the 
sophisticated means enhancement should not apply because 
the offense was a  garden variety home flipping scam. Id. at 
632.  We  upheld  the  district  court’s  imposition  of  the  en‐
hancement, holding that the offense conduct went beyond a 
simple scam and included the utilization of powers of attor‐
ney to conceal the activity, misrepresentations to buyers, fal‐
sification  of  loan  documents,  concealment  of  the  source  of 
down  payments  and  closing  costs,  and  artificial  inflation  of 
buyers’ bank accounts. Id. We noted that we had upheld the 
enhancement  in  similar  mortgage  fraud  schemes  such  as  in 
Knox, 624 F.3d at 871–72 and United States v. Green, 648 F.3d 
569,  576–77  (7th  Cir.  2011).  In  Knox,  we  affirmed  the  en‐
hancement  where  the  defendant  used  fraudulent  appraisals 
and false promises to buyers, and falsified loan applications 
to  convince  mortgage  lenders  to  finance.  The  enhancement 
was  also  deemed  applicable  in  Green  where  the  defendants 
purchased seventy properties using fraudulent loan applica‐
tions and fabricated documents to obtain the mortgages.  
    Similarly, in United States v. Anobah, 734 F.3d 733, 739 (7th 
Cir. 2013), we rejected the defendant’s argument that the of‐
fense did not involve a greater level of planning or conceal‐
ment than a typical fraud of its kind. The district court found 
that  the  scheme  involved  property  in  two  states,  the  use  of 
straw  buyers,  false  loan  applications  and  other  supporting 
documents,  and  the  use  of  multiple  people  to  aid  in  the 
scheme. Id. We held that the court did not clearly err in de‐
6                                                      No. 17‐2062 

termining  that  the  sophisticated  means  enhancement  was 
applicable on those facts. Id.  
    The present case involves similar allegations of planning 
and  concealment,  exceeding  that  of  the  “garden  variety” 
mortgage  fraud  scheme.  The  conduct  in  this  case  went  be‐
yond that of a simple mortgage fraud case in which the de‐
fendant might provide funds to the buyer for the downpay‐
ment  and  forward  a  kickback  to  the  buyer after  the  sale.  In 
this case, the defendant engaged in significant efforts to con‐
ceal the source of the downpayment and the kickbacks paid. 
The  downpayment  was  made  through  a  friend  of  the  de‐
fendant,  Thomas,  who  was  falsely  identified  as  the  aunt  of 
the buyer, Nyarko. Money was not transferred directly from 
the  defendant  to  Nyarko,  but  instead  was  deposited  in 
Thomas’  account,  and  Thomas  then  provided  a  cashier’s 
check  to  Nyarko  from  her  account,  thus  concealing  the 
source of the funds. In furtherance of those efforts, a fraudu‐
lent  document  was  provided  identifying  Thomas  as  Nyar‐
ko’s aunt and the source of the downpayment funds. Efforts 
were also made to conceal the kickback paid to Nyarko. The 
proceeds of the sale were deposited in a bank account in the 
name  of  Niya’s  Trucking  &  Transporting,  and  a  portion  of 
those proceeds was paid to Nyarko by a cashier’s check pay‐
able  to  Victory  Development  Group.  As  the  district  court 
pointed  out,  that  company,  Victory  Development  Group, 
had  no  interest  or  activity  with  respect  to  the  real  estate 
transaction for which the payment was made. The only rea‐
son  for  the  payment  to  that  business  instead  of  directly  to 
Nyarko  was  for  concealment  of  the  criminal  activity.  This 
case therefore involves significant actions to conceal the trail 
of money and to obscure the identity of the provider and re‐
cipient  of  funds,  thus  distinguishing  it  from  the  typical 
No. 17‐2062                                                           7

mortgage fraud and supporting the imposition of the sophis‐
ticated means enhancement. The district court did not err in 
applying the enhancement in this case.  
     Peterson’s remaining claim is that the district court erred 
in  failing  to  provide  any  justification  for  the  eleven  discre‐
tionary  supervised  release  conditions  relating  them  to  the 
applicable § 3553(a) factors in the sentencing hearing. He al‐
leges that the court merely read the discretionary conditions 
into  the  record,  and  the  failure  to  link  the  conditions  as  a 
whole  to  the  §  3553(a)  factors  and  provide  findings  was  a 
procedural error necessitating resentencing. See United States 
v.  Aslan,  644  F.3d  526,  531  (7th  Cir.  2011)(“[p]rocedural  er‐
rors  include,  among  other  things,  failing  to  calculate  or  in‐
correctly calculating the guidelines range, treating the guide‐
lines as mandatory, failing to consider the § 3553(a) factors, 
or failing to explain adequately the chosen sentence, includ‐
ing  an  explanation  for  any  deviation  from  the  guidelines 
range”) citing Gall v. United States, 552 U.S. 38 (2007). 
    Following  the  acceptance  of  Peterson’s  guilty  plea,  the 
Presentence Investigation Report (”PSR”) was prepared and 
distributed  to  the  parties.  Defense  counsel  filed  two  docu‐
ments in response to the PSR, Defendant Peterson’s Objections 
to the Government’s Version of the Offense and the PSR challeng‐
ing certain portions of the PSR, and Defendant Peterson’s Sen‐
tencing  Recommendation  arguing  for  a  sentence  of  only  one 
day time served and probation with home confinement, and 
addressing  the  appropriate  application  of  the  §  3553(a)  fac‐
tors. Peterson did not challenge the proposed supervised re‐
lease  conditions  in  either  document,  nor  did  he  argue  that 
the  conditions  were  without  justification.  In  the  district 
court, once again no objection to the supervised release con‐
8                                                      No. 17‐2062 

ditions was raised. The district court judge read each discre‐
tionary  condition  into  the  record,  reading  directly  from  the 
PSR and even citing the pages as he went. The judge did not 
discuss the § 3553(a) factors at that time, but in the sentenc‐
ing  hearing  he  explicitly  adopted  the  PSR  and  its  findings. 
The  PSR  recommended  the  conditions  which  the  district 
court imposed, and included a statement of reasons identify‐
ing  the  §  3553(a)  factors  which  supported  imposition  of  the 
conditions. The PSR explained that the conditions were rec‐
ommended to comport with § 3553(a) concerns of affording 
adequate  deterrence,  protecting  the  public  from  further 
crimes,  and  providing  the  defendant  with  needed  educa‐
tional  or  vocational  training,  medical  care,  or  other  correc‐
tional treatment in the most effective manner. It additionally 
declared that the conditions were necessary to keep the pro‐
bation officer informed of Peterson’s conduct, condition and 
compliance,  to  target  interventions  to,  and  factors  that  are 
proven  to,  reduce  the  risk  of  re‐offending.  Finally,  the  PSR 
declared  that  the  conditions  would  assist  the  defendant  to 
engage  in  responsible fiscal behavior while  complying  with 
the  need  to  repay  victims.  The  connection  between  those 
reasons and the conditions is obvious for many of the condi‐
tions, and the defendant acknowledges that most supervised 
release conditions can be justified. Whether one could argue 
that the reasons are inadequate to justify a particular discre‐
tionary  condition  is  not  before  us,  because  as  will  be  seen 
Peterson’s challenge is broader than that.  
    Immediately  after  identifying  the  supervised  release 
conditions,  the  district  court  sequentially  asked  the  proba‐
tion officer, each of Peterson’s attorneys, and the prosecutor 
the  following  question:  “from  your  standpoint,  have  I 
missed anything?” Sent. Tr. Doc. 63 at 38–39. When individ‐
No. 17‐2062                                                                            9

ually  queried,  each  one  responded  no.  Nevertheless,  Peter‐
son now argues that the court in fact missed something – an 
articulation  of  its  application  of  the  §  3553(a)  factors  in  im‐
posing the supervised release conditions. In general, when a 
defendant  fails  to  raise  an  objection  at  trial  despite  being 
provided the opportunity to do so, we review the claim only 
for  plain  error.  Under  that  standard,  the  defendant  must 
demonstrate an error that is clear or obvious, which affected 
the  defendant’s  substantial  rights,  and  which  seriously  im‐
pugns the fairness, integrity or public reputation of the judi‐
cial proceeding. United States v. Bickart, 825 F.3d 832, 837 (7th 
Cir.  2016).  A  defendant  has  the  burden  to  show  that  the 
standard is met, see United States v. Vonn, 535 U.S. 55, 62–63 
(2002) and Peterson did not argue injury at all in his opening 
brief.  See  United  States  v.  Lewis,  823  F.3d  1075,  1083–84  (7th 
Cir. 2016) (noting that even if the responses to the court’s in‐
quiries  were  not  enough  to  demonstrate  waiver,  the  failure 
to object in response to an invitation would amount to forfei‐
ture and “[w]here the issue is the sufficiency of an explana‐
tion  or  findings,  a  meager  explanation  of  an  otherwise  per‐
missible decision does not call into question the fairness, in‐
tegrity, or public reputation of the proceedings.”)1 
      Regardless of whether we apply the plain error standard 
based  on  the  failure  to  object  below,  or  even  the  harmless 
                                                 
    1 The government initially argued for the application of the plain er‐

ror  standard,  and  stated  in  its  brief  to  this  court  that  it  did  not  believe 
that  the  response  at  the  close  of  sentencing  as  to  whether  the  court 
missed anything was sufficient to constitute waiver. It has since asserted 
that a recent opinion in this circuit, United States v. Gumila, 879 F.3d 831, 
837–38  (7th  Cir.  2018),  supports  a  conclusion  that  Peterson  waived  the 
claim entirely. As Peterson’s claim fails in any event, we decline to con‐
sider that argument. 
10                                                          No. 17‐2062 

error  standard  advocated  by  Peterson  in  reliance  on  United 
States  v.  Poulin,  809  F.3d  924,  930  (7th  Cir.  2016),  the  claim 
must fail. The only claim here is the narrow one of whether 
the  district  court  committed  a  procedural  error  in  failing  to 
provide its reasons under § 3553(a) for imposing the discre‐
tionary conditions. This argument is premised on the court’s 
failure to state its reasons at the sentencing hearing. Peterson 
is  correct  that  the  district  court  did  not  state  its  reasons  for 
the  conditions  in  its  colloquy  at  sentencing  in  which  it  set 
forth those conditions. The better practice would have been 
to do so. But the district court incorporated the discretionary 
conditions directly from the PSR, explicitly adopting the PSR 
and  its  reasoning  at  that  sentencing  hearing,  and  the  PSR 
identified  the  §  3553(a)  factors  upon  which  the  determina‐
tion  was  made.  That  is  sufficient  to  overcome  the  claim  of 
procedural  error  in  this  case.  The  procedural  requirement 
that the court consider the § 3553(a) factors in imposing the 
discretionary  conditions,  and  communicate  that  determina‐
tion,  is  met  in  the  adoption  of  the  PSR  which  supplies  that 
reasoning.  See  United  States  v.  Salem,  597  F.3d  877,  886–87 
(7th  Cir.  2010);  United  States  v.  Burke,  148  F.3d  832,  835  (7th 
Cir. 1998) (“[t]o adopt the PSR is to make factual findings.”). 
Although  we  would  urge  the  probation  office  and  the  dis‐
trict  court  to  strive  for  more  detailed  and  less  rote  findings 
and  explanation  of  its  reasoning  as  to  the  §  3553(a)  factors, 
we  have  recognized  the  need  to  consider  the  context  and 
practical  realities  of  sentencing  hearings  in  determining 
whether  the  procedural  requirements  are  met.  United  States 
v.  Reed,  859  F.3d  468,  472  (7th  Cir.  2017).  Where  the  parties 
present  no  objection  after  being  provided  an  opportunity, 
we have determined that the procedural requirement can be 
satisfied  with  a  more  general  and  less  detailed  explanation 
No. 17‐2062                                                          11

of reasoning. See Bickart, 825 F.3d at 839 (sufficient where the 
district court tied the conditions to the § 3553(a) factors and 
engaged  in  a  more  detailed  exposition  as  to  the  two  condi‐
tions  to  which  the  defendant  objected);  United  States  v. 
Pietkiewicz, 712 F.3d 1057, 1061 (7th Cir. 2013) (“[t]he amount 
of  explanation  required  from  the  district  court  varies  with 
the circumstances.”); United States v Starko, 735 F.3d 989, 992 
(7th  Cir.  2013)  (“[c]ourts  do  not  have  to  engage  in  a  dis‐
course of every single § 3553(a) factor; however, it is also the 
case that a rote statement that the judge considered all rele‐
vant  factors  will  not  always  suffice”)  (internal  quotations 
omitted). 
     Therefore,  Peterson  cannot  demonstrate  that  the  district 
court committed a procedural error in failing to identify the 
reasons and apply the § 3553(a) factors. The required proce‐
dures were met by adopting the reasons in the PSR. Whether 
the  reasons  in  the  PSR  were  sufficiently  specific  to  justify 
any particular discretionary condition is  not before  us. This 
case does not involve any substantive challenge. In his open‐
ing  brief,  Peterson  never  claimed  that  the  reasons  provided 
in  the  PSR  and  adopted  by  the  district  court  were  insuffi‐
cient to support a particular discretionary condition. In fact, 
his  opening  brief  in  this  case  does  not  even  list  the  discre‐
tionary  conditions  imposed  by  the  court  at  all,  let  alone  ar‐
gue  as  to  the  inapplicability  of  the  §  3553(a)  factors  to  any 
particular  discretionary  condition.  We  hold  only  that  here, 
where  the  defendant  had  knowledge  of  the  conditions  and 
the reasons in the PSR prior to sentence, and an opportunity 
to  object  to  those  conditions  before  and  at  sentencing  but 
raises  no  claims  related  to  any  specific  supervised  release 
condition, the court’s adoption of those unchallenged condi‐
12                                                No. 17‐2062 

tions as well as the reasons in the PSR were sufficient to sat‐
isfy the procedural requirements. 
      The judgment and sentence are AFFIRMED.